I concur in the judgment of reversal, with the following additional comment.
Discrimination against illegitimate children is well established, both legally and socially, and is based upon the theory that legitimate family relationships must be encouraged and protected. When two people engage in illegal, illicit and illegitimate acts which spawn illegitimate children, the taint of such acts is transferred to the children who are called "illegitimate," rather than on the parents who are, in fact, "illegitimate." The stigma and guilt for such illegitimate acts is not retained by the parents but is borne by the children who were not participants in the illegal act.
It is well recognized that illegitimacy must be discouraged. However, laws having an adverse effect on illegitimate children apparently do not concern the parents and have not served as a deterrent to illegitimate relationships. Penalizing the offspring has not reduced illegitimacy.
Courts and legislative bodies are now taking an objective look at the plight of illegitimate children and are reducing discriminatory practices by removing the distinction between legitimate and illegitimate children. Hopefully, the treatment of illegitimate children the same as legitimate children in the areas of inheritance, torts, contracts and other individual rights will discourage illegitimacy.
In the present case, we are concerned with a contract of insurance and the interpretation of the word "children" *Page 16 
standing alone. In the absence of words of limitation or explanation this should include at least legitimate children, acknowledged illegitimate children and illegitimate children whose paternity has been determined in a court of competent jurisdiction.